Case 2:19-cv-00459-DB-DAO Document 38 Filed 11/06/19 PageID.269 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

Thomas Alvord, an individual,
                                                            ORDER GRANTING
          Plaintiff,                                       DEFAULT JUDGMENT
                                                          AGAINST DEFENDANT
v.                                                             TEXNICHA
                                                         OUTSOURCING SOLUTION
Quick Fi Capital Inc., a corporation;
Daniel Hardwick individually and as
CEO of Hardwick Investors Group LLC
                                                           Civil No. 2:19-CV-000459
dba Quick Fi Capital; and Texnicha
Outsourcing Solution, a corporation
                                                               Judge Dee Benson
          Defendants.


       Plaintiff seeks an Order of Judgment against Defendant Texnicha Outsourcing Solution

pursuant to Federal Rule of Civil Procedure 55(b)(1). Plaintiff served Defendant on August 8,

2019. Defendant failed to plead or otherwise defend within the time allowed by law. The clerk of

court granted and issued a Default Certificate on October 29, 2019 (Docket No. 35).

       Accordingly, Plaintiff’s Motion (Docket No. 36) is granted, and judgment is entered

against Defendant Texnicha Outsourcing Solution for the amount of $51,000.00, pursuant to

Rule 55(b)(1) of the Federal Rules of Civil Procedure.



       DATED this 6th day of November, 2019.               BY THE COURT




                                                           DEE BENSON, Judge
                                                           United States District Court
